1. This is not to be treated as an original proceeding but as a motion founded upon a petition in the original proceeding for partition. There cannot therefore be any trouble about parties or about notice.
2. We agree with His Honor that the writing in question is not an indemnity but is simply a mutual agreement among the parties to it to resist any claim which might be set up by "the heirs of John M. Wilson" to a share in the estate of Isaac A. Wilson, bequeathed to him by his father. *Page 349 
3. We are also of the opinion that the parol evidence offered to prove that said writing was intended to be an indemnity was properly rejected. The rule is that parol evidence is inadmissible to vary a written contract.
There is no error.
PER CURIAM.                              Judgment affirmed.